Citation Nr: 1429625	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left elbow disability, to include lateral epicondylitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had over four years of active service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) although the Veteran filed a claim for depression without more, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  As such, the issue for consideration by the Board at this time is entitlement to service connection for an acquired psychiatric disorder, to include depression, as reflected on the title page of this decision.

With respect to the Veteran's entitlement to service connection for a left elbow disability to include lateral epicondylitis, the Board observes that the Veteran did not file a notice of disagreement for this issue but merely commented, as part of his June 2009 notice of disagreement for other issues, on the inaccuracy in the May 2009 rating decision that erroneously mentioned the left elbow under the wrong category.  Nonetheless, in January 2010, the RO issued a statement of the case, for this claim as well as other claims, and in March 2010 the Veteran perfected an appeal on all issues listed in the statement of the case.  While the issue of entitlement to service connection for a left elbow disability was not addressed by the Veteran's representative in the June 2010 Statement of Accredited Representative in Appealed Case, it was addressed by the Veteran's representative in the May 2014 Informal Hearing Presentation.  Based on the foregoing, the Board therefore has jurisdiction of this claim and will adjudicate the issue of entitlement to service connection for a left elbow disability to include lateral epicondylitis.

Additionally, the Veteran asserted a claim for entitlement to service connection for bilateral forearm pain in May 2004.  In a September 2004 rating decision, the RO denied entitlement to service connection left forearm pain, and mentioned the Veteran's service medical record were absent for a chronic left forearm or elbow injury.  However, the September 2004 rating decision did not address the left elbow further, and it does not appear that the RO specifically considered a claim of entitlement to service connection for a left elbow disability.  Accordingly, the Board finds that the current claim for service connection is best viewed as an original claim, rather than as a claim to reopen a prior final decision.  See, e.g., Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  The Board will therefore review the claim for service connection for a left elbow disability on a de novo basis.

The issues of entitlement to service connection for a left elbow disability, to include lateral epicondylitis, and entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's sleep apnea was incurred during active duty.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this decision, the Board grants entitlement to service connection for sleep apnea.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist are rendered moot with respect to this claim.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

A November 2007 private polysomnogram study diagnosed the Veteran with severe obstructive sleep apnea.  Additional private treatment records, dated in January 2008, indicated the Veteran was continuing use of a continuous airway pressure (CPAP) machine.  Thus, the Veteran has a diagnosis proximate to his claim for sleep apnea claim filed in November 2008.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, the Veteran stated in an attachment to his March 2010 substantive appeal that he continues to use the CPAP machine and experience problems with sleep apnea.  Thus, the current disability element of the claim is satisfied.  

In support of his claim that his sleep apnea began in service, the Veteran described in a statement, provided with his March 2010 substantive appeal, that his symptoms of sleep apnea onset after his mobilization to Iraq, which ended in 2004.  The Veteran stated that his symptoms included tiredness, confusion and migraines.  The Veteran further stated that he did not have such symptoms prior to his deployment to Iraq.  Moreover, he stated his wife had never seen him stop breathing while sleeping prior to 2004.

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that he experienced feelings of fatigue during service, as they are based on his experience and personal knowledge that come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the statements of the Veteran are less than credible.  

With respect to whether the Veteran's current sleep apnea is related to service, there is no VA or private medical nexus opinion of record.  However, the existence of such a nexus is supported by a March 2004 post-deployment health assessment in which the Veteran indicated that, during the deployment, he still felt tired after sleeping.  Moreover, a December 2003 service treatment record stated the Veteran reported dizzy spells, a lack of concentration and felt like he was not getting enough rest, although the record further stated the Veteran reported he slept okay.  The Board finds this evidence probative because it supports the Veteran's contention that his sleep apnea onset in service.

Thus, in consideration of the evidence of record, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran has obstructive sleep apnea that was incurred in his active military service. Although he was not specifically diagnosed with sleep apnea during service, the Veteran has submitted credible statements that he experienced symptoms during military service that were the same as those he has now as a result of obstructive sleep apnea.  Additionally, as described above, service treatment records provide documentation of the reported symptoms during service.  Given these facts, and when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted for obstructive sleep apnea.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for apnea is granted.


REMAND

Initially, the Board notes a September 2012 rating decision, associated with the electronic file, referenced review of certain documents that are not associated with the claims file.  Specifically, the documents include March 2012 and June 2012 reports of information, a June 2012 VA examination and September 2012 addendum, treatment reports from Dr. B. B., dated from June 2012 to August 2012 and treatment reports from Dr. R., received by VA in August 2012.  Thus, on remand, all the referenced documents should be associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA examination for this claim.

Private treatment records indicate the Veteran has received treatment for depression.  Specifically, a December 2001 private treatment record reported the Veteran had depression and stress since 1996.  The Veteran stated in his March 2010 statement, provided with his substantive appeal, that his anger issues onset after his active duty service in Bosnia in 1996.  However, an April 2004 private treatment record indicated that his prescription for depression was discontinued due associated side effects and that the Veteran felt better without it.  The Veteran filed his claim for depression in November 2008.  Private treatment records, dated proximate to the claim and during the pendency of the claim, indicate a past history of depression but do not indicate a current diagnosis for any acquired psychiatric disorder.  The Veteran explained in his March 2010 statement, provided with the substantive appeal, that he took medications from 1998 to 2004 and he works with friends and consults with peers to keep his depression mostly under control.  He also stated his most recent Neurological Assessment indicated aggressive tendencies and mild difficulty with depression and anxiety.  Thus, the Board finds that a VA examination is warranted to determine if the Veteran has a current acquired psychiatric disorder and to obtain a nexus opinion.  See McLendon, 20 Vet. App. at 81.  Additionally, the Veteran's representative, in the June 2010 Statement of Accredited Representative in Appealed Case, argued that the Veteran's depression was due to the Veteran's constant pain from his multiple disabilities.  Thus, the claim should also be developed as secondary to the Veteran's service-connected disabilities.  

Additionally, the Board finds the February 2009 VA examination report for entitlement to service connection for a left elbow disability, to include lateral epicondylitis is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Specifically, the February 2009 VA examiner based the opinion on the fact that service treatment records did not show evidence of treatment for a left elbow injury. However, this rationale is insufficient as the VA examiner previously noted the Veteran attributed his left elbow injury to 1996 service in Bosnia and a 2003-2004 truck explosion in Iraq, but that he did not seek medical attention.  Thus, February 2009 VA examiner's rationale is insufficient as it does not account for the Veteran's statement that he did not seek treatment with respect to his left elbow during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Consequently, a VA examination and opinion are needed prior to further consideration of the claim for entitlement to service connection for a left elbow disability, to include lateral epicondylitis.

Additionally, as described above, the Veteran stated in his March 2010 statement provided with the substantive appeal, that he had received a recent Neurological Assessment.  It is not clear what entity provided this assessment.  The claims file reveals the Veteran receives regular treatment from Dr. B. B.  Thus, the necessary authorization should be obtained from the Veteran and any additional records, to include the referenced Neurological Assessment, or records from Dr. B. B., dated since the August 2012 records referenced in the September 2012 rating decision, or relevant records from any additional provider, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.   Associate with the records the documents referenced in a September 2012 rating decision.  Specifically, associate with the claims file March 2012 and June 2012 reports of information, a June 2012 VA examination and September 2012 addendum, treatment reports from Dr. B. B., dated from June 2012 to August 2012 and treatment reports from Dr. R., received by VA in August 2012.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he identify the names, addresses and dates of treatment/evaluation, for all providers of medical treatment/evaluation of the disabilities at issue since service, to include the provider of the referenced "recent" Neurological Assessment, and provide authorization necessary for VA to obtain the identified treatment/evaluation  reports.  Then attempt to obtain all outstanding identified treatment records, to include records from Dr. B. B. dated since the August 2012 records referenced in the September 2012 rating decision, and identified records from any additional provider, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder, to include depression.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  

If an acquired psychiatric disorder is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disorder had its onset in active service or is otherwise related to active service.

The VA examiner should consider the Veteran's contention that he acquired a psychiatric disorder onset after witnessing atrocities in Bosnia during his 1996 deployment.  

If an acquired psychiatric disorder is diagnosed, and the previous opinion is negative, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disorder is caused or aggravated by the constant pain of the Veteran's service-connected disabilities.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions expressed must be provided. 

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any left elbow disability, to include lateral epicondylitis.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  If a left elbow disability is diagnosed, the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that any diagnosed disorder had its onset in active service or is otherwise related to active service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

5.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

6.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


